           Case 1:19-cv-01027-CCC Document 53 Filed 08/10/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JANE DOE, a minor by her                    : CIVIL ACTION NO. 1:19-CV-1027
mother and natural guardian,                :
JAKLYN BROWN, and JAKLYN                    : (Judge Conner)
BROWN, individually,                        :
                                            :
                     Plaintiffs             :
                                            :
               v.                           :
                                            :
HARRISBURG SCHOOL DISTRICT                  :
d/b/a ROWLAND ACADEMY,                      :
J. PATRICK NEWTON, in his                   :
individual and official capacity,           :
SYBIL KNIGHT-BURNEY, in her                 :
individual and official capacity, minor     :
MH; IMANI CROWDER, in her                   :
individual and official capacity, and       :
QUINTON COBB, in his individual             :
and official capacity,                      :
                                            :
                     Defendants             :

                                        ORDER

      AND NOW, this 10th day of August, 2020, upon consideration of defendants’

partial motion (Doc. 34) to dismiss plaintiffs’ second amended complaint, and the

parties’ respective briefs in support of and opposition to said motion, and for the

reasons stated in the accompanying memorandum, it is hereby ORDERED that:

      1.       Defendants’ motion (Doc. 34) to dismiss is GRANTED in part and
               DENIED in part as follows:

               a.    Plaintiffs’ Section 1983 claim against defendant Sybil Knight-
                     Burney in her individual capacity is DISMISSED without
                     prejudice.

               b.    Plaintiffs’ Section 1983 claims against all individual defendants
                     in their official capacities are DISMISSED with prejudice.
     Case 1:19-cv-01027-CCC Document 53 Filed 08/10/20 Page 2 of 2



         c.    Plaintiffs’ intentional infliction of emotional distress claim and
               request for punitive damages against defendant Harrisburg
               School District are DISMISSED with prejudice.

         d.    Plaintiffs’ intentional infliction of emotional distress claim
               against the individual defendants is DISMISSED without
               prejudice.

         e.    Defendants’ motion (Doc. 34) is otherwise DENIED.

2.       Plaintiffs are granted leave to file a third amended complaint within
         21 days of the date of this order in accordance with the accompanying
         memorandum. In the absence of a timely filed amendment, this action
         shall proceed on the second amended complaint subject to the
         dismissals set forth at paragraph 1.

3.       Plaintiffs’ claims against minor defendant MH are deemed voluntarily
         WITHDRAWN and the Clerk of Court shall terminate MH as a party to
         this case. (See Doc. 33 ¶¶ 132, 141, 150, 211).

4.       Defendants’ deadline to respond to the second amended complaint
         under Federal Rule of Civil Procedure 12(a)(4) is DEFERRED for the
         duration of the 21-day amendment period set forth in paragraph 2
         above.

5.       On or before Monday, August 31, 2020, counsel shall meet and confer
         and submit to the court a joint proposed case management schedule in
         conformity with the court’s attached trial term calendar.



                                   /S/ CHRISTOPHER C. CONNER
                                   Christopher C. Conner
                                   United States District Judge
                                   Middle District of Pennsylvania
